Name: Council Regulation (EEC) No 434/80 of 18 February 1980 concerning the application of Decision No 1/80 of the ACP - EEC Council of Ministers on transitional measures to be applied from 1 March 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 80 Official Journal of the European Communities No L 55/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 434/80 of 18 February 1980 concerning the application of Decision No 1/80 of the ACP EEC Council of Ministers on transitional measures to be applied from 1 March 1980 the third paragraph of Article 91 of that Convention, die transitional measures to be applied from 1 March 1980 until the entry into force of the second ACP EEC Convention; Whereas the measures needed to implement that Decision should be taken, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1), Whereas the ACP EEC Convention of LomÃ ©, signed on 28 February 1975, expires on 1 March 1980; Whereas the second ACP EEC Convention, signed at LomÃ © on 31 October 1979, cannot enter into force on the same date; Whereas the Committee of Ambassadors established by the 1975 ACP EEC Convention of LomÃ © has adopted, under the powers delegated to it by Decision No 10/79 of the ACP EEC Council of Ministers and by virtue of Article 1 Decision No 1/80 of the ACP EEC Council of Ministers annexed to this Regulation shall apply in the Community with effect from 1 March 1980 and shall expire not later than 31 December 1980 . Article 2 ¢ This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1980. For the Council The President G. MARCORA ( x) Opinion given on 15 February 1980 (not yet published in the Official Journal).